DETAILED ACTION
The following NON-FINAL Office Action is in response to Applicant’s Remarks filed on 11/04/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.

Status of Claims
Claims 1-24 were previously pending and subject to a final Office Action mailed 09/24/2020. Claims 1, 11, 22, and 24 were amended. Claims 1-24 are currently pending and are subject to the non-final Office Action below. 


	

Response to Arguments
35 USC § 103
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. Applicant argues on page 9-10 of Applicant’s Response “Wesselius teaches receiving positional data from a plurality of mobile devices, each of which may be associated with a user or a vehicle…Wesselius fails to teach or suggest receiving, by the one or more processors, a plurality of vehicle motion values generated by a plurality of measurement devices arranged around the vehicle and obtaining a result by comparing by the one or more processors, the vehicle motion values to the received location information”. Examiner respectfully disagrees. 
Wesselius teaches a plurality of vehicle motion values in ¶ 19 where positional data comprises speed, acceleration, jerk, direction of travel, etc. The positional data is determined by the vehicle mobile devices which may include global navigation satellite system (GNSS) receiver and sensors such as compass, accelerometer, gyroscope or the vehicle mobile devices may “have access to such sensors on...the vehicle carrying the mobile device” (¶ 20-21). According to the Merriam-Webster dictionary, “around” is defined as on all sides of, so as to encircle or enclose, so as to avoid or get past, near, in all directions outward from, and here and there in or throughout. Thus, the “plurality of measurement devices arranged around the vehicle” may be the mobile device which comprises the GNSS receiver and sensors located in the vehicle OR the mobile device (located within the vehicle) having access to the sensors arranged on the vehicle. In Wesselius ¶ 28-35, the positional data of the user’s mobile device is compared with the positional data of the vehicle mobile devices periodically and at regular intervals to determine if the user’s mobile device is moving concurrently with a vehicle mobile device. Thus, teaching “obtaining a result by comparing by the one or more processors, the vehicle motion values to the received location information”. See rejection below for further details.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-9, 11, 16-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wesselius et al. (US 2014/0038640) in view of Ramanujam (US 2015/0339928) in view of Roy et al. (US 2015/0191178).

As per independent Claim 1 and Claim 11, 
Wesselius teaches a method of identifying a passenger of a vehicle, the method comprising / a system for changing a destination of a driverless vehicle, the system comprising one or more processors configured to: 
receiving, by one or more processors, from a dispatching server, instructions to pick up an assigned passenger associated with a first client computing device, the instructions identifying a first destination location (see Wesselius ¶ 18-19 server, 20-22 mobile device; ¶ 58-59 where the server (10) receives the request from a vehicle requesting device (12), the request including a pickup and drop off location and ¶ 59-62 where the server dispatches a vehicle in response to the request)
receiving, by the one or more processors over time, location information generated by the first client computing device (see Wesselius ¶ 28-35 and 131 where the positional data of the user’s mobile device is received at regular intervals (¶ 33))
after a given passenger enters the vehicle, maneuvering, by the one or more processors, the vehicle towards the first destination location (see Wesselius ¶ 69 and 86-87 where after picking up the passenger, the driver is guided to the drop off location)
while maneuvering the vehicle towards the first destination location: receiving, by the one or more processors, a plurality of vehicle motion values generated by a plurality of measurement devices arranged around the vehicle; obtaining a result by comparing, by the one or more processors, the vehicle motion values to the received location information (see Wesselius ¶ 28-
determining the passenger status based on the result (see Wesselius ¶ 28-35 where the positional data of the user’s mobile device is compared with the positional data of the vehicle mobile devices periodically and at regular intervals to determine “if a mobile device associated with a user is simultaneously moving with a mobile device associated with a vehicle. When two such mobile devices are found then it can be inferred that the user has, for example, hailed or flagged down a taxi, and is currently sitting in the taxi being taken to a desired destination” - ¶ 28)

Wesselius does not teach after a given passenger enters the vehicle, maneuvering, by the one or more processors, the vehicle towards the first destination location in an autonomous driving mode and determining whether the given passenger is the assigned passenger based on the result.

Ramanujam teaches:
after a given passenger enters the vehicle, maneuvering, by the one or more processors, the vehicle towards the first destination location in an autonomous driving mode (see Ramanujam ¶ 19-20 when an autonomous vehicle is dispatched to the user who requested transport; ¶ 68-70 
determining the passenger status of being assigned based on the result (see Ramanujam ¶ 21 and 68 where the autonomous vehicle detects the customer’s mobile device is in proximity to the autonomous vehicle and infers the customer carrying the mobile device is the one who requested the taxi service) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wesselius invention with the Ramanujam after a given passenger enters the vehicle, maneuvering, by the one or more processors, the vehicle towards the first destination location in an autonomous driving mode with the motivation of reducing “traffic collisions due to the autonomous vehicle’s increased reliability and improved reaction time as compared to human drivers” and “passengers that are under age, elderly, disabled, intoxicated, or otherwise impaired may benefit from traveling in autonomous vehicles” (¶ 2).
Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wesselius invention with the Ramanujam determining the passenger status of being assigned based on the result with the motivation of increasing the security of the invention as Wesselius did not verify the passenger who is being maneuvered to the destination as the one who requested the ride, the Ramanujam modification uses the Wesselius user mobile device and vehicle mobile device positional data to determine if the user within the vehicle being transported to the destination in Wesselius is the assigned user. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of 

Wesselius/Ramanujam does not teach determining, by the one or more processors, a confidence level  based on the result; and determining that the given passenger is the assigned passenger when the confidence level meets a threshold. 

Roy teaches:
determining, by the one or more processors, a confidence level  based on the result (see Roy ¶ 22-25 mobile device of the user; ¶ 37 where the external device may be a mobile device and ¶ 38-39 where the mobile device provides positional information and responds to the vehicle system requests for determining where the user is geographically located - ¶ 27-30 where data from the mobile device is used to weight each type of information in the user profile to establish a confidence score; ¶ 48/56 for the currently monitored sensor information of location and route information of the vehicle; ¶ 57-62 where the different information received is weighted and a confidence score is generated based on the comparison of the weighted information to the user profile and whether the confidence score is above a threshold)
determining that the given driver is the assigned driver when the confidence level meets a threshold (see Roy figure 5 and ¶ 57-62 where if the confidence score is above a threshold, then the current driver is identified as the primary driver)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wesselius/Ramanujam invention with the Roy determining, by the one driver is the assigned driver when the confidence level meets a threshold with the motivation of increasing the accuracy of the Wesselius/Ramanujam determination as Roy modification would allow the invention to determine a given passenger is the assigned passenger only when the confidence level meets a threshold. 


As per dependent Claim 7 and Claim 16, 
Wesselius/Ramanujam/Roy teaches the method of claim 1 and the system of claim 11.
Wesselius teaches:
comparing changes in the received location information over time with changes in the location of the vehicle over time wherein a determination as to whether to associate the user mobile device and vehicle mobile device is based on the comparing of changes in the received location information over time with changes in the location of the vehicle over time (see Wesselius ¶ 28-35 where the positional data of the user’s mobile device is compared with the positional data of the vehicle mobile devices periodically and at regular intervals to determine “if a mobile device associated with a user is simultaneously moving with a mobile device associated with a vehicle. When two such mobile devices are found then it can be inferred that the user has, for example, hailed or flagged down a taxi, and is currently sitting in the taxi being taken to a desired destination” - ¶ 28)

Wesselius does not teach determining whether the given passenger is the assigned passenger is based on the comparing.


determining whether the given passenger is the assigned passenger is based on the comparing (see Ramanujam ¶ 21 and 68 where the autonomous vehicle detects the customer’s mobile device is in proximity to the autonomous vehicle and infers the customer carrying the mobile device is the one who requested the taxi service) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wesselius invention with the Ramanujam determining whether the given passenger is the assigned passenger is based on the comparing with the motivation of increasing the security of the invention as Wesselius did not verify the passenger who is being maneuvered to the destination as the one who requested the ride, the Ramanujam modification uses the Wesselius user mobile device and vehicle mobile device positional data to determine if the user within the vehicle being transported to the destination in Wesselius is the assigned user. 

As per dependent Claim 8 and Claim 17, 
Wesselius/Ramanujam/Roy teaches the method of claim 1 and the system of claim 11.
Wesselius teaches: 
estimating a speed of the first client computing device based on the received location information; and comparing a speed of the vehicle with the estimated speed wherein a determination as to whether to associate the user mobile device and the vehicle mobile device is based on the comparing of the speed of the vehicle with the estimated speed (see Wesselius ¶ 28-35 where the positional data of the user’s mobile device is compared with the positional data of the vehicle mobile devices periodically and at regular intervals to determine “if a mobile device associated with a user is simultaneously moving with a mobile device associated with a 

Wesselius does not teach a determination as to whether the given passenger is the assigned passenger is based on the comparing.

Ramanujam teaches:
determination as to whether the given passenger is the assigned passenger is based on the comparing (see Ramanujam ¶ 21 and 68 where the autonomous vehicle detects the customer’s mobile device is in proximity to the autonomous vehicle and infers the customer carrying the mobile device is the one who requested the taxi service) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wesselius invention with the Ramanujam determination as to whether the given passenger is the assigned passenger is based on the comparing with the motivation of increasing the security of the invention as Wesselius did not verify the passenger who is being maneuvered to the destination as the one who requested the ride, the Ramanujam modification uses the Wesselius user mobile device and vehicle mobile device positional data (location and speed) to determine if the user within the vehicle being transported to the destination in Wesselius is the assigned user. 


As per dependent Claim 9 and Claim 18, 
Wesselius/Ramanujam/Roy teaches the method of claim 1 and the system of claim 11.
Wesselius teaches: 
estimating a heading of the first client computing device based on the received location information; and comparing a heading of the vehicle with the estimated heading, wherein a determination as to whether to associate the user mobile device and the vehicle mobile device is based on the comparing of the heading of the vehicle with the estimated heading (see Wesselius ¶ 28-35 where the positional data of the user’s mobile device is compared with the positional data of the vehicle mobile devices periodically and at regular intervals to determine “if a mobile device associated with a user is simultaneously moving with a mobile device associated with a vehicle. When two such mobile devices are found then it can be inferred that the user has, for example, hailed or flagged down a taxi, and is currently sitting in the taxi being taken to a desired destination” - ¶ 28; see specifically ¶ 21 and 32 where the comparison of the user and vehicle mobile device’s jerk, driving direction, current road segment, etc. is performed and if they match, then the two mobile devices are seen as moving together)

Wesselius does not teach a determination as to whether the given passenger is the assigned passenger is based on the comparing.

Ramanujam teaches:
a determination as to whether the given passenger is the assigned passenger is based on the comparing (see Ramanujam ¶ 21 and 68 where the autonomous vehicle detects the customer’s mobile device is in proximity to the autonomous vehicle and infers the customer carrying the mobile device is the one who requested the taxi service) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wesselius invention with the Ramanujam a determination as to whether the given passenger is the assigned passenger is based on the comparing with the motivation of increasing the security of the invention as Wesselius did not verify the passenger who is being maneuvered to the destination as the one who requested the ride, the Ramanujam modification uses the Wesselius user mobile device and vehicle mobile device positional data (location, speed, and driving direction) to determine if the user within the vehicle being transported to the destination in Wesselius is the assigned user. 
Additionally, as Wesselius/Ramanujam already teaches comparing location information to determine a given passenger is an assigned passenger, the modification of further using heading data comparison to determine a given passenger is an assigned passenger would have been obvious to one of ordinary skill in the art at the time of the invention since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the 

As per dependent Claim 20,
Wesselius/Ramanujam/Roy teaches the system of claim 11.
Wesselius further teaches:
the vehicle (see ¶ 60-61)

As per dependent Claim 21 and Claim 23, 
Wesselius/Ramanujam/Roy teaches the method of claim 1 and the system of claim 11.
Wesselius teaches: 
wherein the received location information includes values determined from global positioning system (GPS) coordinates of the first client computing device (see Wesselius ¶ 28-35 and 131-132 where the positional data of the user’s mobile device is received at regular intervals (¶ 33); ¶ 20, 81, 131-132 where the mobile device includes a GPS receiver to determine current location/position information of the mobile device)

As per dependent Claim 22 and Claim 24, 
Wesselius/Ramanujam/Roy teaches the method of claim 1 and the system of claim 11.
Wesselius teaches: 
wherein the vehicle motion values include at least one of a speed measurement, a heading measurement, or an acceleration measurement (see Wesselius ¶ 28-35 where the positional data of the user’s mobile device is compared with the positional data of the vehicle mobile devices periodically and at regular intervals to determine “if a mobile device associated with a 

Claims 2-3, 5, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wesselius et al. (US 2014/0038640) in view of Ramanujam (US 2015/0339928) in view of Roy et al. (US 2015/0191178) as applied to claim 1 and 11, further in view of Huennekens et al. (US 2017/0080900).

As per dependent Claim 2 and Claim 12, 
Wesselius/Ramanujam/Roy teaches the method of claim 1 and the system of claim 11.
Wesselius/Ramanujam does not teach determining that the given passenger is not the assigned passenger when the confidence level does not meet the threshold, sending, by the one or more processors, a notification to the dispatching server indicating that the given passenger is determined not to be the assigned passenger; receiving, by the one or more processors, a second destination location; 

Roy teaches:
determining that the given driver is not the assigned driver when the confidence level does not meet the threshold  (see Roy figure 5 and ¶ 57-62 where if the confidence score is below a threshold, then the current driver is identified as NOT being the primary driver)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wesselius/Ramanujam invention with the Roy determining that the given driver is not the assigned driver when the confidence level does not meet the threshold with the motivation of increasing the accuracy of the Wesselius/Ramanujam determination as Roy modification would allow the invention to determine a given passenger is the assigned passenger only when the confidence level meets a threshold. 

Wesselius/Ramanujam/Roy does not teach determining that the given passenger is not the assigned passenger, sending, by the one or more processors, a notification to the dispatching server indicating that the given passenger is determined not to be the assigned passenger; receiving, by the one or more processors, a second destination location; and maneuvering, by the one or more processors, the vehicle in the autonomous driving mode towards the second destination location instead of the first destination location.

Huennekens teaches:
determining that the given passenger is not the assigned passenger; sending, by the one or more processors, a notification to the dispatching server indicating that the given passenger is determined not to be the assigned passenger (see Huennekens ¶ 10 where an “unauthorized occupant” is defined as anyone other than the passenger who requested use of the host vehicle; ¶ 30-32 where the vehicle sends the server a signal indicating it is unavailable for dispatch as there is an unauthorized occupant within the vehicle)
receiving, by the one or more processors, a second destination location (see Huennekens ¶ 33-34 where the vehicle receives a command instructing it to navigate to a police station, public safety facility, etc.)
maneuvering, by the one or more processors, the vehicle in the autonomous driving mode towards the second destination location instead of the first destination location (see Huennekens ¶ 35 where the autonomous vehicle will navigate to the police station, public safety facility, etc.) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wesselius/Ramanujam/Roy invention with the Huennekens determining that the given passenger is not the assigned passenger, sending, by the one or more processors, a notification to the dispatching server indicating that the given passenger is determined not to be the assigned passenger; receiving, by the one or more processors, a second destination location; and maneuvering, by the one or more processors, the vehicle in the autonomous driving mode towards the second destination location instead of the first destination location with the motivation of increasing the security and safety of the invention as “since there is no driver, there is no one in the autonomous vehicle to ensure that no passengers or objects remain in the vehicle between picking up authorized passengers (¶ 5). Additionally, by maneuvering to a police station or public safety facility, the 

As per dependent Claim 3 and Claim 13, 
Wesselius/Ramanujam/Roy/Huennekens teaches the method of claim 2 and the system of claim 12.
Wesselius/Ramanujam/Roy does not teach wherein the notification requests authentication information for another passenger.

Huennekens teaches:
wherein the notification requests authentication information for another passenger (see Huennekens ¶ 10 where an “unauthorized occupant” is defined as anyone other than the passenger who requested use of the host vehicle; ¶ 30-32 where the vehicle sends the server a signal indicating it is unavailable for dispatch as there is an unauthorized occupant within the vehicle and requests a command to handle the vehicle status)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wesselius/Ramanujam/Roy invention with the Huennekens wherein the notification requests authentication information for another passenger with the motivation of increasing the security and safety of the invention as “since there is no driver, there is no one in the autonomous vehicle to ensure that no passengers or objects remain in the vehicle between picking up authorized passengers (¶ 5). 

As per dependent Claim 5,
Wesselius/Ramanujam/Roy/Huennekens teaches the method of claim 2.

before maneuvering the vehicle towards the first destination location, displaying a request for a passenger within the vehicle to confirm the first destination location (see Wesselius ¶ 69 and 86 where the user can set the drop-off location after being picked up)  

Claims 4, 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wesselius et al. (US 2014/0038640) in view of Ramanujam (US 2015/0339928) in view of Roy et al. (US 2015/0191178) in view of Huennekens et al. (US 2017/0080900) as applied to claim 2 and 12, further in view of Katara et al. (US 2016/0301698).

As per dependent Claim 4 and Claim 14, 
Wesselius/Ramanujam/Roy/Huennekens teaches the method of claim 2 and the system of claim 12.
Wesselius/Ramanujam/Roy/Huennekens does not teach before maneuvering the vehicle towards the second destination location: in response to sending the notification, receiving second authentication information for authenticating a second client computing device; and using the second authentication information to authenticate the second client computing device associated with another passenger.

Katara teaches:
before maneuvering the vehicle towards the second destination location: in response to sending the notification, receiving second authentication information for authenticating a second client computing device; and using the second authentication information to authenticate the second client computing device associated with another passenger (see Katara ¶ 50 where the user may authorize their presence with an authorization token on their user computing device; ¶ 62-64 given the authorization token, the authorization system may determine whether or not the 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wesselius/Ramanujam/Roy/Huennekens invention with the Katara before maneuvering the vehicle towards the second destination location: in response to sending the notification, receiving second authentication information for authenticating a second client computing device; and using the second authentication information to authenticate the second client computing device associated with another passenger with the motivation of improving emergency response handling as in Huennekens, unauthorized passengers are transported to the police station without taking into account existing emergencies, the Katara modification allows for the invention to respond to emergencies by taking the unauthorized passenger to their desired destination (a hospital) - ¶ 63. 

As per dependent Claim 6 and Claim 15, 
Wesselius/Ramanujam/Roy/Huennekens teaches the method of claim 2 and the system of claim 12.
Wesselius does teach while maneuvering the vehicle towards the first destination location (see Wesselius ¶ 28-35 where the positional data of the user’s mobile device is compared with the positional data of the vehicle mobile devices periodically and at regular intervals to determine “if a mobile device associated with a user is simultaneously moving with a mobile device associated with a vehicle. When two such mobile devices are found then it can be inferred that the user has, for example, hailed or flagged down a taxi, and is currently sitting in the taxi being taken to a desired destination” - ¶ 28)



Katara teaches:
using one or more transceivers of the vehicle to communicate with a second client computing device in the vehicle; and receiving via the one or more transceivers, a response from the second client computing device, and wherein sending the notification is further based on the response received from the second client computing device  (see Katara ¶ 50 where the user may authorize their presence with an authorization token on their user computing device; ¶ 62-64 given the authorization token, the authorization system may determine whether or not the passenger is authorized, and if the passenger is unauthorized, the system may determine if it is an emergency situation, and if so, the system will immediately authorize the passenger and transfer them to their desired destination)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wesselius/Ramanujam/Roy/Huennekens invention with the Katara using one or more transceivers of the vehicle to communicate with a second client computing device in the vehicle; and receiving via the one or more transceivers, a response from the second client computing device, and wherein sending the notification is further based on the response received from the second client computing device with the motivation of improving emergency response handling as in Huennekens, unauthorized passengers are transported to the police station without taking into account existing emergencies, the Katara modification allows for the invention to respond to emergencies by . 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wesselius et al. (US 2014/0038640) in view of Ramanujam (US 2015/0339928) in view of Roy et al. (US 2015/0191178) as applied to claim 1 and 11, further in view of Konrardy et al. (US Patent No. 10482226).

As per dependent Claim 10 and Claim 19, 
Wesselius/Ramanujam/Roy teaches the method of claim 1 and the system of claim 11.
Wesselius/Ramanujam/Roy does not teach receiving, by the one or more processors from the dispatching server, authentication information for authenticating the first client computing device associated with the first passenger; and prior to the first passenger entering the vehicle, authenticating, by the one or more processors, the first client computing device using the authentication information.

Konrardy teaches:
receiving, by the one or more processors from the dispatching server, authentication information for authenticating the first client computing device associated with the first passenger; and prior to the first passenger entering the vehicle, authenticating, by the one or more processors, the first client computing device using the authentication information (see Konrardy Column 34 Line 12 to Column 35 Line 3 where the server transmits to the autonomous vehicle multiple user parameters and information for the vehicle to authenticate the user before the user may enter the vehicle, such authentication measures being performed through mobile devices) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wesselius/Ramanujam/Roy invention with the Konrardy receiving, by the one or more processors from the dispatching server, authentication information for authenticating the first client computing device associated with the first passenger; and prior to the first passenger entering the vehicle, authenticating, by the one or more processors, the first client computing device using the authentication information with the motivation of increasing security measures as in Column 34 Lines 4-11 “someone may claim to be the user requesting the vehicle and may deceive the vehicle operator. The passenger may then get a ride for free and/or the user who requested the vehicle may miss out on a ride while paying for the unauthorized user’s trip. The autonomous vehicle user identification method addresses these issues by increasing security measures when people attempt to enter the vehicle”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        


/GEORGE CHEN/Primary Examiner, Art Unit 3628